UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 08-8024


RICCARDO DARNELL JONES,

                  Plaintiff - Appellant,

             v.

BUNCOMBE COUNTY SHERIFF’S OFFICE; CURRY RAY; VAN DUNCAN; LT.
SALYER,

                  Defendants - Appellees.



Appeal from the United States District Court for the Western
District of North Carolina, at Asheville.   Graham C. Mullen,
Senior District Judge. (1:08-cv-00390-GCM)


Submitted:    November 13, 2008            Decided:   November 21, 2008


Before WILKINSON, NIEMEYER, and SHEDD, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Riccardo Darnell Jones, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Riccardo Darnell Jones seeks to appeal the district

court’s    order          denying    his     motions   for   in    camera      review    and

appointment of counsel and dismissing some but not all parties

from    his     42    U.S.C.        § 1983    (2000)    action.         This   court     may

exercise jurisdiction only over final orders, 28 U.S.C. § 1291

(2000),    and       certain        interlocutory      and   collateral        orders,    28

U.S.C. § 1292 (2000); Fed. R. Civ. P. 54(b); Cohen v. Beneficial

Indus. Loan Corp., 337 U.S. 541 (1949).                        The order Jones seeks

to     appeal        is    neither      a     final    order      nor    an    appealable

interlocutory or collateral order.                     Accordingly, we dismiss the

appeal for lack of jurisdiction.                     We further deny Jones’ motion

for    appointment         of   counsel.        We    dispense    with    oral   argument

because the facts and legal contentions are adequately presented

in the materials before the court and argument would not aid the

decisional process.

                                                                                 DISMISSED




                                               2